

114 S846 IS: Small Business Regulatory Sunset Act of 2015
U.S. Senate
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 846IN THE SENATE OF THE UNITED STATESMarch 24, 2015Mr. Kirk (for himself and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require Federal agencies to review certain rules and regulations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Business Regulatory Sunset Act of 2015.
 2.DefinitionsIn this Act— (1)the term agency has the meaning given the term in section 551 of title 5, United States Code;
 (2)the term covered rule means any rule or group of rules— (A)for which an agency is required to prepare a regulatory flexibility analysis under section 603 or 604 of title 5, United States Code; and
 (B)that is a major rule; (3)the term major rule has the meaning given the term in section 804 of title 5, United States Code; and
 (4)the terms rule and small entity have the meanings given those terms in section 601 of title 5, United States Code. 3.Periodic review of preexisting small business regulationsSection 610 of title 5, United States Code, is amended to read as follows:
			
				610.Periodic
				review of rules
 (a)(1)Not later than 180 days after the date of enactment of the Small Business Regulatory Sunset Act of 2015, each agency shall establish a plan for the periodic review of—
 (A)each rule issued by the agency that the head of the agency determines has a significant economic impact on a substantial number of small entities, without regard to whether the agency performed an analysis under section 604 with respect to the rule; and
 (B)any small entity compliance guide required to be published by the agency under section 212 of the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note).
 (2)In reviewing rules and small entity compliance guides under paragraph (1), the agency shall determine whether the rules and guides should—
 (A)be amended or rescinded, consistent with the stated objectives of applicable statutes, to minimize any significant adverse economic impacts on a substantial number of small entities (including an estimate of any adverse impacts on job creation and employment by small entities); or
 (B)continue in effect without change.
 (3)Each agency shall publish the plan established under paragraph (1) in the Federal Register and on the Web site of the agency.
 (4)An agency may amend the plan established under paragraph (1) at any time by publishing the amendment in the Federal Register and on the Web site of the agency.
 (b)Each plan established under subsection (a) shall provide for—
 (1)the review of each rule and small entity compliance guide described in subsection (a)(1) in effect on the date of enactment of the Small Business Regulatory Sunset Act of 2015—
 (A)not later than 9 years after the date of publication of the plan in the Federal Register; and
 (B)every 9 years thereafter; and
 (2)the review of each rule adopted and small entity compliance guide described in subsection (a)(1) that is published after the date of enactment of the Small Business Regulatory Sunset Act of 2015—
 (A)not later than 9 years after the date of publication of the final rule in the Federal Register; and
 (B)every 9 years thereafter.
 (c)In reviewing rules under the plan required under subsection (a), the agency shall consider—
 (1)the continued need for the rule;
 (2)the nature of complaints received by the agency from small entities concerning the rule;
 (3)comments by the Regulatory Enforcement Ombudsman and the Chief Counsel for Advocacy of the Small Business Administration;
 (4)the complexity of the rule;
 (5)the extent to which the rule overlaps, duplicates, or conflicts with other Federal rules and, unless the head of the agency determines it to be infeasible, State and local rules;
 (6)the contribution of the rule to the cumulative economic impact of all Federal rules on the class of small entities affected by the rule, unless the head of the agency determines that such a calculation cannot be made;
 (7)the length of time since the rule has been evaluated, or the degree to which technology, economic conditions, or other factors have changed in the area affected by the rule; and
 (8)the economic impact of the rule, including—
 (A)the estimated number of small entities to which the rule will apply;
 (B)the estimated number of small entity jobs that will be lost or created due to the rule; and
 (C)the projected reporting, recordkeeping, and other compliance requirements of the proposed rule, including—
 (i)an estimate of the classes of small entities that will be subject to the requirement; and
 (ii)the type of professional skills necessary for preparation of the report or record.
 (d)(1)Each agency shall submit an annual report regarding the results of the review required under subsection (a) to—
 (A)Congress; and (B)in the case of an agency that is not an independent regulatory agency (as defined in section 3502(5) of title 44), the Administrator of the Office of Information and Regulatory Affairs of the Office of Management and Budget.
 (2)Each report required under paragraph (1) shall include a description of any rule or small entity compliance guide with respect to which the agency made a determination of infeasibility under paragraph (5) or (6) of subsection (c), together with a detailed explanation of the reasons for the determination.
 (e)Each agency shall publish in the Federal Register and on the Web site of the agency a list of the rules and small entity compliance guides to be reviewed under the plan required under subsection (a) that includes—
 (1)a brief description of each rule or guide;
 (2)for each rule, the reason why the head of the agency determined that the rule has a significant economic impact on a substantial number of small entities (without regard to whether the agency had prepared a final regulatory flexibility analysis for the rule); and
 (3)a request for comments from the public, the Chief Counsel for Advocacy of the Small Business Administration, and the Regulatory Enforcement Ombudsman concerning the enforcement of the rules or publication of the guides.
 (f)(1)Not later than 6 months after each date described in paragraphs (1) and (2) of subsection (b), the Inspector General for each agency shall—
 (A)determine whether the agency has conducted the review required under subsection (b) appropriately; and
 (B)notify the head of the agency of—
 (i)the results of the determination under subparagraph (A); and
 (ii)any issues preventing the Inspector General from determining that the agency has conducted the review required under subsection (b) appropriately.
 (2)(A)Not later than 6 months after the date on which the head of an agency receives a notice under paragraph (1)(B) that the agency has not conducted the review required under subsection (b) appropriately, the agency shall address the issues identified in the notice.
 (B)Not later than 30 days after the last day of the 6-month period described in subparagraph (A), the Inspector General for an agency that receives a notice described in subparagraph (A) shall—
 (i)determine whether the agency has addressed the issues identified in the notice; and
 (ii)notify Congress if the Inspector General determines that the agency has not addressed the issues identified in the notice.
 (C)Not later than 30 days after the date on which the Inspector General for an agency transmits a notice under subparagraph (B)(ii), an amount equal to 1 percent of the amount appropriated for the fiscal year to the appropriations account of the agency that is used to pay salaries shall be rescinded.
 (D)Nothing in this paragraph may be construed to prevent Congress from acting to prevent a rescission under subparagraph (C)..
		4.Sunset of new small business regulations
 (a)In generalExcept as provided in subsection (b) and beginning on the date of enactment of this Act, each covered rule promulgated by an agency shall cease to have effect on the date that is 7 years after the date on which the final version of the covered rule is published.
			(b)Extension of rule
 (1)In generalBefore the end of the 7-year period described in subsection (a), an agency may take action to renew a covered rule in accordance with the process described in paragraph (2) and if such action is taken, the covered rule shall remain in effect until modified or repealed by the agency action or statute.
				(2)Renewal process
 (A)In generalAn agency may renew a covered rule by using the notice and comment rulemaking process. (B)RequirementsIn conducting a rulemaking to renew a covered rule under subparagraph (A), an agency shall—
 (i)solicit and respond to public comment from entities affected by the covered rule; (ii)compare the projected costs of the covered rule to the actual costs realized by implementation of the covered rule and determine whether modifications can be made to the covered rule to lower the cost of the covered rule;
 (iii)consider whether any regulatory alternatives exist that would accomplish the same regulatory objective as the covered rule with less of an impact on affected small entities; and
 (iv)make modifications to the covered rule, if necessary, to reflect— (I)comments solicited under clause (i);
 (II)modifications described in clause (ii); and (III)any regulatory alternatives described in clause (iii).